Case: 12-14291   Date Filed: 01/14/2014   Page: 1 of 6


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-14291
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:10-cv-23996-MGC



ANNIE L. GRIMES,

                                                              Plaintiff-Appellant,

                                    versus

MIAMI DADE COUNTY,
William Candella, Assistant County Attorney,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (January 14, 2014)

Before WILSON, FAY, and DUBINA, Circuit Judges.

PER CURIAM:
              Case: 12-14291     Date Filed: 01/14/2014   Page: 2 of 6


      Annie Grimes, an African American woman, appeals pro se the district

court’s granting summary judgment for Miami-Dade County (“the County”) in her

retaliation case under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e–3(a). We affirm.

                                          I.

      The County first hired Grimes in May 2001 to work in its Housing Agency.

In 2003, Grimes filed an EEOC charge against the Housing Agency. In August

2004, the parties entered into a settlement agreement, which resolved Grimes’s

claims and required the Housing Agency to remove all negative references from

Grimes’s personnel record.

      In December 2004, the County hired Grimes to work as an Airport Office

Support Specialist 2 in the Aviation Department, under the direction of Melvin

Payne. From 2004 to 2009, Grimes received several salary increases and merit

increases in pay; she was classified as an Airport Office Support Specialist 2

throughout her employment with the Aviation Department. One of Grimes’s tasks

was to monitor and enter requisitions on the Enterprise Resource Planning (“ERP”)

system. Payne decided to relieve Grimes of her ERP requisition duties in early

2008, based on complaints he had received that Grimes was preparing requisitions

improperly.




                                          2
              Case: 12-14291    Date Filed: 01/14/2014   Page: 3 of 6


      In October 2008, Grimes filed an EEOC charge against the Aviation

Department and alleged it had demoted her in retaliation for her 2003 EEOC

complaint against the Housing Agency. The EEOC issued a Notice of Right to

Sue; Grimes subsequently filed a pro se complaint in district court. She alleged the

reduction in her job duties was a demotion, and Payne had demoted her, when he

learned about her 2003 EEOC charge against the Housing Agency.

      The County moved for summary judgment and argued Grimes could not

establish a prima facie case of retaliation. The County conceded Grimes had

engaged in protected activity by filing the 2003 EEOC charge against the Housing

Agency. But the County argued Grimes had not suffered a materially adverse

employment action and could not establish a causal connection between the 2003

EEOC charge and the 2008 reduction in her job duties.

      The district court agreed, granted summary judgment in favor of the County,

and found Grimes had not been demoted; consequently, she had not suffered a

materially adverse employment action. The court also found Payne was not aware

of the 2003 EEOC charge, when he relieved Grimes of her ERP requisition duties.

Therefore, Grimes had failed to establish a causal connection between her

protected activity and the 2008 adjustment in job duties while working in the

Aviation Department.

                                        II.


                                         3
                Case: 12-14291        Date Filed: 01/14/2014       Page: 4 of 6


       On appeal, Grimes argues the district court erred in granting the County’s

motion for summary judgment. She asserts she has had difficulty finding

employment because of the County’s discrimination and retaliation against her.

She further argues her records are clean, she has never committed a crime, and she

has performed her job duties without any problems. 1

       We review a district court’s grant of summary judgment de novo, “applying

the same legal standards as the district court.” Chapman v. AI Transp., 229 F.3d
1012, 1023 (11th Cir. 2000) (en banc). Summary judgment is appropriate if the

evidence before the court shows there is no genuine issue regarding any material

fact. Id. “A genuine issue of material fact does not exist unless there is sufficient

evidence favoring the nonmoving party for a reasonable jury to return a verdict in

its favor.” Id. (citation and internal quotation marks omitted). In making this

determination, we make all reasonable inferences in favor of the nonmoving party.

Id. An appellant abandons a claim or argument not briefed on appeal, and we will

not address such a claim or argument on the merits. Carmichael v. Kellogg, Brown

& Root Servs., Inc., 572 F.3d 1271, 1293 (11th Cir. 2009).




       1
           For the first time on appeal, Grimes argues the County defamed her character, and the
district judge should not have been assigned to her case. Because Grimes did not raise those
issues before the district court, she has waived them, and we will not consider them on the
merits. Ramirez v. Sec’y, U.S. Dep’t of Transp., 686 F.3d 1239, 1249 (11th Cir. 2012)
(recognizing we generally will not consider arguments raised for the first time on appeal).

                                                4
              Case: 12-14291     Date Filed: 01/14/2014   Page: 5 of 6


      Title VII provides that “[i]t shall be an unlawful employment practice for an

employer to discriminate against any of [its] employees . . . because [s]he has

opposed any practice made an unlawful employment practice by [Title VII], or

because [s]he has made a charge” under Title VII. 42 U.S.C. § 2000e–3(a). To

establish a prima facie case of retaliation, a plaintiff must show she engaged in

protected activity, she suffered a materially adverse action, and a causal connection

existed between the activity and the adverse action. Dixon v. The Hallmark Cos.,

627 F.3d 849, 856 (11th Cir. 2010). Only those employment actions that result in

“a serious and material change in the terms, conditions, or privileges of

employment” constitute adverse employment actions. Howard v. Walgreen Co.,

605 F.3d 1239, 1245 (11th Cir. 2010) (citation and internal quotation marks

omitted). To establish the causal connection, a plaintiff generally must establish

“that the employer was actually aware of the protected expression at the time it

took adverse employment action.” Clover v. Total Sys. Servs., Inc., 176 F.3d 1346,

1354 (11th Cir. 1999) (citation omitted).

      On appeal, Giles does not challenge the district court’s determination that

she failed to establish a prima facie case of retaliation. She makes no argument

the removal of her ERP requisition duties constituted an adverse employment

action, and she does not address whether there was a causal connection between

her 2003 EEOC charge against the Housing Agency and the reduction in her job


                                            5
               Case: 12-14291     Date Filed: 01/14/2014   Page: 6 of 6


duties in 2008 at the Aviation Department. Accordingly, she has abandoned those

issues on appeal. Carmichael, 572 F.3d at 1293.

      Nevertheless, the adjustment in her job duties in 2008 was not an adverse

employment action, because it was not a material change in the terms, conditions,

or privileges of employment. Howard, 605 F.3d at 1245. Grimes retained the

same job description and work location, and she did not receive a lower salary or

fewer benefits. Moreover, Grimes received a salary increase and a merit increase

in pay during 2008. In addition, Grimes has not demonstrated Payne was aware of

her 2003 EEOC charge against the Housing Agency, when he adjusted her job

duties in 2008. See Clover, 176 F.3d at 1354. At most, Grimes asserted Payne had

access to the 2003 EEOC charge and 2004 settlement agreement, but she failed to

provide any evidence showing actual knowledge. Accordingly, Grimes cannot

establish a prima facie case of retaliation.

      AFFIRMED.




                                           6